In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Hutcherson, J.), dated December 19, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
It is well established that "[ajbsent an unusual factual situation, 'estoppel is not available against a governmental agency engaging in the exercise of its governmental functions’ ” (Advanced Refractory Technologies v Power Auth., 81 NY2d *576670, 677, quoting D’Angelo v Triborough Bridge & Tunnel Auth., 65 NY2d 714, 715-716). The plaintiff has failed to establish that such an unusual factual situation exists sufficient to entitle it to equitably estop the defendant from asserting the defense of the Statute of Limitations (see, Matter of Gross v New York City Health & Hosps. Corp., 122 AD2d 793). Accordingly, the court properly granted the defendant’s motion for summary judgment finding that the plaintiff’s complaint is barred by the Statute of Limitations. Rosenblatt, J. P., Ritter, Copertino and Hart, JJ., concur.